DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response and amended claim 1 on 10/17/2022. 

Response to Arguments
Applicant’s arguments are primarily drawn to the amended limitation of claim 1. Applicant argues the combination of the Yoneyama and Sato does not teach, suggest, or reasonably disclose the "molding step" following the "bending step" because the bending performed by Sato occurs following forming the plastic molded part (2) - "a plastic molded part 2 having a built-in electronic element or the like, and leads 3 projecting from the plastic molded part 2" (para. [0004]).

While Sato teaches a method of manufacturing an electronic device, comprising a molding step and a bending step of the molded electronic device, Examiner notes the rejection relies upon Yoneyama in view of Sato. The base reference Yoneyama teaches performing the bending step and following the bending step, a molding step of molding the first electronic component. 

Specifically, Yoneyama teaches a method of manufacturing an electronic device in which at least one electronic component coupled to a lead is covered with a mold cover (Figure 6), the method of manufacturing an electronic device comprising:
	 a bending step of bending the first lead to adjust a posture of the first electronic component (Figure 8C and 14C);
	following the bending step, a molding step of molding the first electronic component with a resin material to form the mold cover (Figure 4; Col 6, Ln 38-55; and Col 8, Ln 8-15). 
Sato is relied upon for substituting the bending step of Yoneyama with a bending step including a lead bending step of bending the first lead by pressing a pressing member against the first lead without pressing the pressing member against the first electronic component. Given that Yoneyama teaches performing the steps of bending and molding the bent electronic component, the sequence of the steps performed would remain the same in the process of Yoneyama in view of Sato. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama (US 9,929,201) in view of Sato (PG-PUB 2001/0011472). 
	Regarding claim 1, Yoneyama teaches a method of manufacturing an electronic device in which at least one electronic component coupled to a lead is covered with a mold cover (Figure 6), the method of manufacturing an electronic device comprising:
	a coupling step of coupling a first electronic component to a first lead (Col 5, Ln 50-67 and Col 6, Ln 9-19); 
	a bending step of bending the first lead to adjust a posture of the first electronic component (Figure 8C and 14C);
	following the bending step, a molding step of molding the first electronic component with a resin material to form the mold cover (Figure 4; Col 6, Ln 38-55; and Col 8, Ln 8-15). 

	Yoneyama teaches performed in a state that a bar-shaped bending jig is inserted between the plurality of inner leads and the image pickup device (Col 7, Ln 62-64). 

	Yoneyama does not teach the bending step includes a lead bending step of bending the first lead by pressing a pressing member against the first lead without pressing the pressing member against the first electronic component. 

	Sato teaches a method of manufacturing an electronic device, wherein the bending step includes a lead bending step of bending the first lead by pressing multiple pressing members incrementally against the first lead without pressing the pressing member against the first electronic component (Figure 3-6, [0041], [0050]-[0053], [0056]-[0059]).  

	Both Yoneyama and Sato teach a method of manufacturing an electronic device by bending a first lead. It would have been obvious to one of ordinary skill in the art to substitute the bar-shaped bending jig of Yoneyama with the pressing member of Sato, a functionally equivalent structure for bending a lead. Therefore, one of ordinary skill in the art would have been motivated to substitute the bending step of Yoneyama with the bending step of Sato. 

	Regarding claim 2, Yoneyama in view of Sato teaches the method as applied to claim 1, wherein the bending step includes:
	a first step of bending the first lead to an angle less than a target angle (Sato, [0050] and [0056], Figure 3); 
	a second step of bending the first lead to the target angle (Sato, Figure 4), 
	wherein the second step is performed in the lead bending step.

	Regarding claim 3, Yoneyama in view of Sato teaches the method as applied to claim 2, wherein in the first step, the first lead is bent to the angle less than the target angle by pressing the member against the first electronic component (Sato, Figure 3). 

	Regarding claim 4, Yoneyama in view of Sato teaches the method as applied to claim 3. 
	A mere division of a step taught in the prior art into a plurality of substeps, absent any new or unexpected results, would have been obvious to one of ordinary skill in the art. Therefore, a mere division of the first step of bending into a plurality of steps of bending to incrementally reach the target angle would have presented no new or unexpected results and would have been obvious to one ordinary skill in the art. 


	Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama (US 9,929,201) in view of Sato (PG-PUB 2001/0011472), as applied to claim 1, Otsuki (US 8,537,567). 
Regarding claim 5, Yoneyama in view of Sato teaches the method as applied to claim 1, wherein in the bending step, by pressing the pressing member against the first lead without pressing the pressing member against the first electronic component, the first lead is bent to set the first electronic component to a target posture (Yoneyama, (Figure 4; Col 6, Ln 38-55; and Col 8, Ln 8-15), and 
in the molding step, the first electronic component is molded with the resin material to form the mold cover (Sato, Figure 3-6, [0041], [0050]-[0053], [0056]-[0059]).  

Yoneyama in view of Sato does not teach: 
a second electronic component and a second lead coupled to the second electronic component,
 in the coupling step, the first electronic component is coupled to the first lead, the second electronic component is coupled to the second lead, and the first electronic component and the second electronic component are arranged in a plane, 
in the bending step, by pressing the pressing member against the first lead without pressing the pressing member against the first electronic component, the first lead is bent to set the first electronic component to a target posture, and by pressing the pressing member against the second lead without pressing the pressing member against the second electronic component, the second lead is bent to set the second electronic component to the target posture, and 
in the molding step, the first electronic component and the second electronic component are molded with the resin material to form the mold cover.

Otsuki teaches an electronic component device further includes: a second electronic component and a second lead coupled to the second electronic component (Figure 19A-19B), 
	in the coupling step, the first electronic component is coupled to the first lead, the second electronic component is coupled to the second lead (Col 6, Ln 38-42), and 
the first electronic component and the second electronic component are arranged in a plane, in the bending step (Col 2, Ln 30-57), 
in the molding step, the first electronic component and the second electronic component are molded with the resin material to form the mold cover (Col 13, Ln 42-51; Figure 19A-19C; Col 8, Ln 61-14).

Both Yoneyama and Otsuki teach a process of manufacturing an electronic device comprising bent leads. It would have been obvious to substitute the electronic device of Yoneyama with the electronic device of Otsuki, a functionally equivalent electronic device. Therefore, one of ordinary skill in the art would have been motivated to replicate the steps of manufacturing the first electronic device of Yoneyama in view of Sato to manufacture the second electronic device as desired by Yoneyama in view of Sato and Otsuki. 

	Regarding claim 6, Yoneyama in view of Sato teaches the method as applied to claim 1.
Yoneyama in view of Sato does not teach the electronic component that includes a package and a sensor element housed in the package. 
Otsuki teaches the electronic device is a package and gyro sensor housed in the package (Page 2A, Col 6, Ln 38-56). 
Both Yoneyama and Otsuki teach a process of manufacturing an electronic device comprising bent leads. It would have been obvious to substitute the electronic device of Yoneyama with the electronic device of Otsuki, a functionally equivalent electronic device. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANA C PAGE/Examiner, Art Unit 1745